Title: To James Madison from Tobias Lear, 25 July 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


25 July 1801, Cap Français. No. 3. Forwards copy of constitution of Saint-Domingue, just received and not yet published. Reports that Toussaint has not yet returned. American vessels are arriving daily without incident. Explains that he has issued eight passports, which Stevens had given him already signed by Toussaint and British agent, only after making it clear that the U.S. no longer considers itself a party to the Maitland-Toussaint pact because the recent convention with France supersedes that agreement. Believes appearances are still favorable to American commerce.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 3 pp.; docketed by Wagner as received 12 Aug., with his notation: “for the Constitution see Mr. Smith’s paper of the 12 Augt.”



   
   A full transcription of this document has been added to the digital edition.

